       Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 1 of 42 Page ID #:4659
                                                  UNITED STATES DISTRICT COURT
                                                                  Central District of California

                                          APPLICATION TO THE CLERK TO TAX COSTS


 JOSEPH C. MCNICHOLAS
                                 V.                                                 Case Number: 2: 17-cv-00386 TJH (Ex)
  LOYOLA MARYMOUNT UNIVERSITY


 Judgmentwasenteredinthisactionon 11/14/2018 1                              171        against JOSEPHC.MCNICHOLAS
                                                           Date          Docket No.              '-----------------------


   NO HEARING ON THIS APPLICATION WILL BE HELD UNLESS THE CLERK NOTIFIES THE PARTIES OTHERWISE.

 Filing fees: sec L.R. 54-3.1 ................................................................................................... .

 Fees for service of process: see L.R. 54-3.2 ................................................................................. .                 $2,878.45

 United States Marshal's fees: see L.R. 54-3.3 ............................................................................. ..

 Reporter's transcripts: see L.R. 54-3.4 ..................................................................................... ..                 $6,345.24

 Depositions: see L.R. 54-3.5 ................................................................................................. .                $14.239.35

 Witness fees (itemize on page 2): sec L.R. 54-3.6 ........................................................................ ..                    $6.431.42
 Interpreter's and translator's fees: see L.R. 54-3.7 ........................................................................ .

 Docket fees: see L.R. 54-3.8 .................................................................................................. .

 Masters, commissioners and receivers: sec L.R. 54-3.9 .................................................................. .

 Certification, exemplification and reproduction of documents: see L.R. 54-3.10 .................................... .                            $2,950.60

 Premiums on bonds and undertakings: see L.R. 54-3.11 ................................................................ .

 Other Costs: see L.R. 54-3.12 (attach court order) ...................................................................... ..

 State Court costs: see L.R. 54-3.13 .......................................................................................... .
 Costs on appeal: see L.R. 54-4 ............................................................................................... .

 Cost of a bankruptcy appeal to the District Court: see L.R. 54-5 ....................................................... .

                                                                                                                                  TOTAL          $32,845.06

NOTE: You must attach an itemization and documentation supporting all requested fees and costs. Documentation includes
receipts, orders, and stipulations. All receipts must be self-explanatory.
                                                            DECLARATION
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this application has been served on all
parties by:
             Dx The Court's CM/ECF System
                D    Conventional service by first class mail
                D    Other
                             ------------------------
                                                                                                     David R. Sugden
 Signature                                                                                           Print Name

 Attorney for: Defendant, Loyola Marymount University

 Costs are taxed in the amount of

                                                                  By:
Clerk of Court                                                          Deputy Clerk                                                      Date

CV-59 (12114)                                                                 BILL OF COSTS                                                       Page 1 of2
       Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 2 of 42 Page ID #:4660
                                   WITNESS FEES (computation, see 28 U.S.C. § 1821 for statutory fees)

                                                        ATTENDANCE           SUBSISTENCE             MILEAGE
                                                                                                                       Total Cost
                NAME, CITY AND STATE
                                                      Days                                               Total Cost   Each Witness
                                                              Total Cost   Days   Total Cost   Miles

     Fay M. Azad, M.D., Westlake Village, CA                  $1,952.50                         88        $48.07            $2,000.57
          John Carfora, Los Angeles, CA                        $40.00                           45        $25.00                $65.00
        Rebecca Chandler, Los Angeles, CA                      $40.00                           45        $25.00                $65.00
      Alice Martini-Doyle, Los Angeles, CA                     $40.00                           45        $25.00                $65.00
          Diane Gehart, Agora Hills, CA                        $40.00                           81        $44.00                $84.00
         Ivana, Hazboun, Los Angeles, CA                       $40.00                           45        $25.00                $65.00
          Bruce Heller, Santa Monica, CA                       $40.00                           45        $25.00                $65.00
          Joseph Hellige, Los Angeles, CA                      $40.00                           45        $25.00                $65.00
           John C. Meyers, Ventura, CA                         $40.00                          156        $85.02              $125.02
       Michael O'Sullivan, Los Angeles, CA                     $40.00                           45        $25.00                $65.00
         Emma Pastrana, Los Angeles, CA                        $40.00                           45        $25.00                $65.00
          Cythina Ruiz, Los Angeles, CA                        $40.00                           45        $25.00                $65.00
      Luz Elena Ramirez, San Bernadino, CA                     $40.00                          132        $71.83              $111.83
                   Jane Lindberg                               $825.00                                                        $825.00

                    Joyce Houser                              $2,700.00                                                     $2,700.00




                                                                                                           TOTAL            $6,431.42


CV-59 (12/14)                                                BILL OF COSTS                                                 Page 2 of2
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 3 of 42 Page ID #:4661




                                      ITEMIZED COSTS


                            Subpoena Services (Invoices attached)

             Vendor                    Description                Invoice Date   Amount

  1.) Nationwide Legal   Service of Deposition Subpoena to Fay      02/28118     $311.35
  LLC                    M. Azad

  2.) Nationwide Legal   Service of Deposition Subpoena to          02/28/18     $104.00
  LLC                    Joyce Houser (Attempted service)

  3.) Nationwide Legal   Service of Deposition Subpoena to          02/28/18     $400.35
  LLC                    Joyce Houser

  4.) Nationwide Legal   Service of Deposition Subpoena to          02/28/18     $154.50
  LLC                    Emma Pastrana

  5.) Nationwide Legal   Service of Deposition Subpoena to          02/28/18     $364.90
  LLC                    Jane C. Lindberg

  6.) Nationwide Legal   Service of Deposition Subpoena to Fay      02/28118     $355.35
  LLC                    M. Azad (Amended subpoena)

  7.) Nationwide Legal   Service of Deposition Subpoena to          02/28/18     $171.00
  LLC                    Emma Pastrana (Amended subpoena)

  8.) Nationwide Legal   Service of Deposition Subpoena to          03115/18     $185.00
  LLC                    Diane R. Gehart (Attempted service)

 9.) Nationwide Legal    Service ofDeposition Subpoena to           03/15/18     $176.00
 LLC                     Diane R. Gehart

 10.) Nationwide         Service of Deposition Subpoena to          03115/18     $171.00
 Legal LLC               Emma Pastrana (Amended subpoena)

  11.) iNSERVIO          Service of Trial   Subpoena to Fay M.      10/30/18     $125.00
                         Azad
  12.) iNSERVIO          Service ofTrial    Subpoena to Jane C.     10/30/18     $145.00
                         Lindberg
  13.) iNSERVIO          Service of Trial   Subpoena to Jolm C.     10/24118     $115.00
                         Meyers
 14.) iNSERVIO           Service of Trial   Subpoena to Luz         10/30/18     $100.00
                         Ramirez
                                                                          TOTAL: $2,878.45


 1132549.1
    Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 4 of 42 Page ID #:4662


              TIOtft\'Jill                                          LLC
                                                                                                                                                                                                     ~~···   . . "t •...     .. '.· . ·, ..: ..   .... .
                                                                                                                                                                                                       lnvoic:t) (),)({•             'lot.lllm:oicf•
              M. WOOD BLVD I LOS ANGELES I CA:90015




            MUSlCI': Pt::Rl.l'R .!i GhRRIS'.rT l.L£>                                                                                                                                     FOR _NIY llrJ,f.,I.N(,l .!l'lOUTIIfl!,!l
            6Sv 'l'OWH C.:&:NT!o!R ~R.      H~o_ci,!                                                                                                                                     Pt.Eh.Sr~. cl\l.,.f• I\{:'L"'JJN1'INL! AT
            ATTN': CHBRYl,      ST.     .TOHN                                                                                                                                             {'213) ?.H-9970
            co_s,-·1\ Mt::sn. C1\.   ~~62-.j
                                                                                                                                                                                         'l'llx' 'tt> h :o -828·1!•27




                                          C'JS'fi'l MESA·                      Cll 92626                               VENTURA
                                             C!f,l)I!;I'I.''::~F.jl,~~ .:V.~~~'( . :,
                                     ''j-;;: Clij(cl Hurlll'J'e;tif .~~',:iJJ1'1·:oo~Ol9?9·CU·                         en a~       TiU:~ 1

                                          f.lo<:\lm~nts : .S'r'IP~Uli~'ION FOR EXTENSION
                                                            1                                                                                                        O::O!JRTI::SY COl'
                                          f~.l:l~l)t.(11i!:~C~;.r,.v .. l•~B t-?. 14~. C~:NTEX/IIAGI!:NE!91gned bl':
                                                       .' ·::·.•.··11'•·.·'



                                                                                                                                                                                                  aose Chrg         1       195 .-o.o
2/l61ll     271lla5       BTP                                                                                                                                                                     /I!:JV !"BillS             81. b.O
                                                                                                                                                                                                  Ch6CK Ohg~1                  4.3~
                                                                                                                                                                                                  S~ip'/,M!.Gd.:             3S.OO
                                                                                                                       .Case '-i:Jc:L~: MC:!fiCfll::f.l\~
                                                                                                        $BR\11l: TOfj)!<,'i.
                                                                                                                  Si\ln!"d by:



                                                                                                                                                                                                 ·-li~ue -<;:h~~     :·      ~4. 00
                                           ~IUS l   GK PIIIIU.'!::!l, & O.... RRF.T'r Ll,?
                                                                                                                                                                                                  Prepare t•r 1              :lO,OO               1.04,00/
                                           '"·V   TOWN CENTER uRtvr;
            RF.~V                          •'~(>.STA MllSII    C.'f., 92~2~
                                           Cal. leT.: .JIPII.-t'L Y\.I,S,\1!
                                           r;a s£: Numb~.:r.~~~-~-·2·,-:fJ, :. cv · oIJ J Ht\                           CliMC 1'.1 t le:
                                           t:•or:um~nt.s        1   tr.I'C DBPCi                        SF.:R'F<l TO!JAY
                                           Clidll~/Mp);t.'ll.r./1 ,~179~ •.\J.~                                         signod lly:.
                                      • '·•' PI e\le~J'i>~~:~~!li·~           ":~·1.   ···,   .. '· :



                                                                                                                                                                                                  !lD!ICJ cnr\1 :           ')A~;   QO
                                           MUEllt'K l'liiSLP,R            &   C.'\Rin:'l't l,t,p                        .J!-.NB (',
                                                                                                                        5-50 ;9'J'·,                                                              _/IJ,'V f'EE.9              87,00
                                           ~ ~0  1'01/N CEN'CER DR !VI':
                                                                                                                                                                                                  Check ,7h1J":
                                           <:O~PrA M£ST,         Cl\ :?~6'-E:
                                                                                                                                                                                                  $hl.p/M!~~.I                }5.    oo
                                           C•l'll ~r 1 .O.PR.tl, vus;..~
                                           C"9<!' 11\.linbi!'r·: 2: 11·-:'V-O<;.-JM
                                           fJt)c\Jinentu 1 Wi'C' Dt!:PC                                 ;;;;;.~H"v'B   'V;)DA'i
                                           Cl.i.ont./~at".c~r: ·5179<1                 \.3S                             Signr:d ··by: TRA )'
                                           !' icc·c·sff'uge's:

                                                                                                                                                        I                                                                     Bl. 00
                                                                                                                         f'OSNT>R      1<    ROSI!:N!!.LP                                          Jl~S(i    Chl'i! •
                                           !·IL':'ilC.:K PBEIAOR & 01\RR!!'!"l' J..T,I'
                                                                                                                                                                                                   PDP/P~ge&         ,         " .. 60

          'P. :~BRV
                                           G;r, 'C?Im C:~N'I'S:R !lRtlll';
                                           C.:(l!£1'A MESA                01 9~GZ~
                                                                                                                         lgOO Wl(.SH!R!! jJt.VD
                                                                                                                         WIJ ANOELilS .                 I                                          !'tepo~e       r·r.        io.or.                >9. 61)   -

                                           <.:~ll<>rr 1\l'IHL VU:5AY
                                           (~~,9-1)) ·~\111\h~.<l., ?(,t:'1.~0,'i00l86                                   Casa '!1tle·:            MCrl  I


                                           Documon_t.A': N1'.9X3 I RJI.Q: rN'I'.!!ROOG                                 1'0!)/1\'

                                           ci.J.ent/Mat:r•<n• !:!17·~~ ..ns                                              Sign,.,<) b}·,          Ji\Sr<l       [>1

                                           Pl?.l:P.s/'roge.c;;:               7."1            ·

                                                                                                                          / . . . ~-!·:~,;.;.~.:                     ~,:~··~· 'i ···~\




                                                                                                                         ""''"'·            I.      \       .,.•
                                                                                                                                                                                                                           Total.,_

                                                                    INVOICE PAYMENT DUE                                                     U                        ECEIPT
        Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 5 of 42 Page ID #:4663



                                                                                                                                                                             ..       '·     .   :··:   i     ..      _,,·.   ; ......

                                                                                                                                                                               lnvoiC\! IJ,ttf:'                rt)l,111nV<11CI'
               M. WOOD BLVD I LOS ANGELES I CAOOo15




              f•1U:3rCI< PER!..ER h GJ\fl.l<E'i"'r ht.Jf                                                                                                           J:QJ; AN\' ,BILLH!C3 WQUIRH.S
              450 rL'WN CF.N'ff~R T~R.          fj't~~00                                                                                                           ~I•E/1$1! CI\!Jl. .1\CCOUNTINO AT
              A'PTN•     cm~Rn      iT.    JOlfN                                                                                                                   (;t,UJ ..249·•9'9'i0
              C')3TI\ t~P..91\, CA. 92626                                                                                                                          ·rAX .to H ?.O· eJ84527




                            I!Tl'                                                                                                                                                                        <i1, C•U
                                                                                                                                                                         ·Che•:lt Chgs:                  4,B!i
                                     ·          ms;r~ -~-~ll/.1 ., .  c;..            ,,1616                                                                              1\r.mp~/:><ddl:               H9,2S                   ~ oo. :is "'
                                         .,,, , c~~iir."ii\~lii.:<:wsllv.               .
                                             i:t);!l_,·i.Jm)l).e·~·· z,~;.cv-•N..laG.
                                             Dll"'Jm~ntill NTC DEPO & SUllP                     ·ro   APP!li\F.
                                                                                                                                                       SUHV!lD
                                             ~~.i:~~~~~~p~·: ..Sl791.U5                                           SJ.g!led bY<.
                                             PIP~P.~/~ag ,»:     e
                                             R''"''' Coii)Ynt'ii1C·: t. 1\TTSMP'!'S


                                                                                                                                                                          Baeo '.:'bt'g      1          .1 54. ?J               154 . 50
                                             ~1Wl(;:l<;, t:'~EL~~ .£. GARRET'!' l.LF                              f~MM/1 N\STRJ\)'11
                                             ~50 TO\<IN.•CEN'l'SR DR1VE                                           'l!)l? l/2 W!iST lo\Ai>JCI>IIr!~'I'!~R
                 ,....                       co~tA Mit$11.: . . · . cP. ~20JG                                     LOll l\NaEl,Es
-5PnC!.I\l.
                                             cal,.l~~~JM'\I:tk~~~Y                          .                                 .                         V t:o"tOWI
                                             C~9C: N'Utitl~ul't:· ·2 /1"/ •CV .. 00)86T,JH IWO       Case 'l'~t.le:
                                             t>oo;urne~t~t::riutlPo·rm>.              ·ro
                                                                                   ·rss•rrn HBAlUio:G: 212a lOhM
                                             cH.eO,t·i.M~i:4~~.~ St79t.ns                            signed by: Pf:R
                                             t•ieo:~l'it>,<~~en 1                5


                                                                                 Tot. a l Charges ten:
                                                                                                                                                                          !l~tH\ Chr.g       1          .I H~. 00
                                             ~!tWr~K ?E:F:U:R 1i GIIRRE:'!"'' 1-LP
                                                                                                                                                                          MlV I'EES                      l) i '()(I
                                             1; !'0 ·rOWN CEfl1'8R I>R IVV.
                                                                                                                                                                          Check      Ch~~:                   5,55
                                             COS'i'A MBSA                        CA Y:£~2~
                                                                                                                                                                          PDF/Pag~H          :               7 ..15
                                             Co.l.1.el'l A;P.RUI 'YUSM'.                                                                                                                                    )5.00                )64 .•. ~0 '
                                                                                                                                                            LMU           Sh ip/M.\I.IC, :
                                             catl~.\:l•Jin~;~~. :;;.1.7::(:v.iJo:•li6                          case Til-le.•
                                             1lt,~l,t~ertl::!l,(' N~II!I{;I3 ,Gl)!'' ~rl\.ti:J~q tii'JP!lUDP TO TESTTI'Y
                                             CU~nt./Mor.bl~"ill'::-j;1'1.9'~.\.r:lii. J..Mtl'/!~CNlCHOJ..AS.lglled by:·                                SERV!W

                                              ~~iece-9/!JarJes:               ·' JJ

                                                                                                                                              i

                                                                                                                  f'A.Y N,        liZI\Jl,   Ml (),                        Daet'.! l,:hr.g              Ho>,OO
                                              MliS! CY. Pt!EL£R .i OAP.TI.ETT LLP
                                                                                                                         '!'OI<INSG/\1'1ll
                                                                                                                  2 5 '.l S
                                                                                                                                                                           ,>:nv   FF.e&                12H.on
                                              (; S 0 TOi-IN Cr:1N'f'I!R ()P. IV£
                                                                                                                                                                           I'DF'/ Page~                      7.35
                                              ·:-'OS'ff\ Mf!,L:l.~               C.~ 9:!626                       1'fiOUSANll OAKS :
                                                                                                                                                                           Sh ip/Ml ac, :                   JS.QO                355' 3"
                                              Ca 11 Ill':     1\P.jl_'£1.,   YUSAY
                                                                                                                  caee T.l.t!0: Mtt·                        t.MU
                                             Doc.·unn~nts1 NrYrlCg DF 'fAY..tNtJ Dl'~PSUBP TO TESTlF'Y
                                                                                                                                                      y SBRVgo
                                              q!ent/Mat~l!l'.< 5.1'1~~, I J~ LM\1/MCN.l";HQLI•Si.g-rltld by·




                                                                                                  5 J 'I 9•1, 1',' 5 LJ11J/MC.'tHCIIOLll::




                                                                                                                                                                                                                              Contj nucH3

                                                                                                                                                                                                   Total~


                                                                     INVOICE                PAYMENT                DUE              U
       Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 6 of 42 Page ID #:4664

                TIO't\"Jii!                                                i.LC
                                                                                                                                                                                         t .~.   • .... :..   • '     .••      • ,., •• • . • :     •

                M. WOOD BLVD            I LOS ANGELES I CA 90015                                                                                                                           Invoice Dilt<l                   Tot.lllnvoic(•
                                                                                                                                                      I
             r·'II.:S   rcr   Pm~1~fW     .\!. nhRRETT l.t.P
                                                                                                                                                      I                     FOR .1\NY Ff{t.V.tNcl TNQllfRl F.S
             !,!>0 'f\1\>IN CENTl;R [)R,           ~I ~00
             /'.TTN: C:Hli:RYL          ~::;.   JOUN
                                                                                                                                                      I                     PLI!ASR C.... l.t. 1\CCOT.JtiTIIjO 1\T
                                                                                                                                                                             (213)     2~~·g910




            _________________________ ···"' ...........~~:.~~~:.~~?.~~turn with p~~~
                                                                                                                                                                            '!'AX 10    ~ 60·8281~~7

                                                                                                                                                              nt
.... X-

                                                 MUS .tCR pr;r;t,ER "' 01\RRO:'l"f l.t.P                                       E:MMJ\ l-'ASTRJ\NA
                                  !WV
                                                                                                                               '1017 1/'- Wll.S'r MANI'illt,•O"'''R
                                                 !i50 'I'IJWN· C~tWI!:R ORlVlt
  SPEC!AL                                        COSTA ~11;;$1\.         Cll n626                                               L.OS ANGELilS

                                                 CaHer: l>.i>'.ii,l:l... Y.1JS11'f
                                                 c~1<:!' Niih,i;~~; ,.2 :.t"i -CV· oti'JB6T,Jil! G;()                           Case Til, 1e'
                                                 [)n<.:umdnte: StlBliOJSNI\ '::0 T!WTIF'Y ;N'!'O: OF Ti\KlNO D!;;l'O
                                                 ~1 i ent /MIIlCC<H'I 51754, 1 ~~!..MU/MCNlCHOLIISS!!)'ned by,
                                                 P~~~~(fpifg~'* I                       B          .          .



                                                       'f"\)t:nl    Ch~l·g~n tOt' R~f,                        •   517~·LD:II.!•Il>.'MCN!CH0Lh:Oi       /
                                                                                                                                                       I
                                                                                                                                                   I
                                                                                                                                                                                     Bnl!fJ C:llrg :            JJ~.oo
                                                 ~1MHI <XlUI'lTY SUPERIOR                          COURTHOIJ5E                  MUSICK Pl':F.LER ~
                                                                                                                                                                                     Wl11~·./RI9t'i:h:              12,0Q
                                                 :>5(11 ('!VIC•           Clii-rrP.:R    URIVE                                  <150 TOWN C'r>N'l'B~
                                                                                                                                                                                     l\DV l'llBP                    13.. 00
                                                 S.\tJ P.I\Pi\HL                        CA 9~ 90'J                              COSTA MltSA        \
                                                                                                                                                                                     ChN:Y. Chglr;                      ,6!i
                                                 G~ 1 11!'1' 1 A(>RlJ, ~U$1\Y                                                                   '
                                                 ';aBil ·Niim&~;, · ~kc'i7l'O'I'IG                                              ca~IJ Ttt le: MP+TNA
                                                 P<J<:cnuwt:'il: .. OB.TIUN II                COP~        OF       '!'I!£! ll:N'fiRE Fll.,Jl    '
                                                 (!lla{lp{.,~~£~1':;:\i),·7;tl02.l'2~.                    PH!>J..A/MOitJN/l SJ.gned by> OB'l'/,!N



                                                         '('.~cal Char·gos f·ox· Re.f.                            · 71102.0~9 Pllf!/\11/~lORJ.Ni\•

                                                                                                                                                                                     BaBe Chl'\) :              132.00
                                                 J.l'JSlC:K PEEI,RR               o   O:ii\RRETT L,J.,?                         MARIN COUNTY S~P.ER
                                                                                                                                                                                     'ila it /Rsrch,                 ~.qo
                                                 G5(' 'l'OWN CllNTJll! DlUVi?.                                                  3501 C1VIC C:I':NfllR
                                                 CC'!l1'r, t1EISII                      CA    9?.~26                            Sf,N PJ\FI\llt.1.
                                                                                                                                                                                     l\DV ~'G:ES
                                                                                                                                                                                     Check.Chg~>:
                                                                                                                                                                                                                    20. QO
                                                                                                                                                                                                                     1 '00                  l.G~.   00
                                                 (.'a llet·'       AVRll.- YU.Sl\¥
                                                 C4.~fl N\lmJ:.i~r·: ~MC 1'"11077~                                              Cosu 'fltle     1   MOfUI/1
                                                 P':·oumnn.t-iJt M1:t:J.:.N:rp c,w Frt,TNG
                                                                                       l'rLE/CONPORMtRIITUP.N                                          ·!
                                                 f:n~ni:/~lOitt~r.: ;.?~:~, 02~ PIIT>M1MORlr\A Stgn~(l lly 1
                                                 PJitC<'Bil'agl!'~:  ·. 5 '

                                                                                                                                                       I
                                                          To"..:al        Chnt·g~s          fen~       Ref.         "/llO:.!' ll2, PHT:!AA/MOF<!NA;    I
                                                                                                                                                                                       Beato Chrg ,
                                                 MliST(.T Pl-:£t,f::R r, OARRt~'!T L!.P
                                                                                                                                                                                       Return                                                 99.&0
                                                 (, (> '' 'l'011N <':f:NT!!!R !:'f<! '/!::
                                                 r;(.)~'fA M'BSI\                       Cf; nG~G
                                                 Cal !.e~1 1\PR.U. YUSM'
                                                                                                                                                                      T/IYL,OR
                                                 [~il$(.~ HIJI(lt,ll'.!l': ClY1JSl'ii J }'7?.
                                                 :,)'=.1\"~Un:<.u:t .9:    PJN                                         Ftt.H!CONP.:1Rf'.1iRBTURN        ,
                                                 Cll~nr./M.st\lerl                    '/!J4BB.COl                                Stgned t>y;        F!LlW

                                                  l'ic~o~/Pngos:                        s
                                                                                                                                                        I
                                                                                        'l'cta.l        C:hllt·gc~s    Cor   H~<i.   - 't:H3a Oil'l:i

                                                                                                                                                        I


                                                                                                                                                        I
                                                                                                                                        ·."·' ,, . ·..I
                                                                                                                                                     :J1I
                                                                                                                                                    'w·~'                                                                              cont lnued
                                                                                                                                                                                                              Total~



            ~"l'''cl'i~
                 .._...__. __ ..
                              .
                                                                           INVOICE PAYMENT DUE                                               UPON             ECEIPT
                Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 7 of 42 Page ID #:4665
                                  .
                 NATIONWIDE
                 '                                                 LEGAL
                                                                       LLC
                                                                                                                                          RECt
                                                                                                ..    ...,...-.··
                                                                                                                                                                                                                                                                      ~ ~f               '•, 1•          r., • •'    • •.•
                1609 JAMES M. WOOD BLVD I LOS ANGELES I CA                                           eilots'                                MAH 't                                                                                                     .......


                                                                                                                                                                                                                                                           Invoice L1"ta
                                                                                                                                                                                                                                                                             ··•. :               •

                                                                                                                                                                                                                                                                                                      Totclllnvok<~

                                                                                                                                         ACCOUNT\!'.:'~:

                               MUSICK PEEL~R & GARRETT LLP
                               650 TOWN Cl!liri'!:R DR, #l200                                                                                                                                                                        FOR ANY BILLING·tNQUtRIE~
                               A'l"rN: CHERYl• Sl', JOHN                                                                                                                                                                             PLEABE CALL l\CCOuNTINa AT
                               COSTA MESA, C!\ 92626                                                                                                                                                                                  (213) 249·9970
                                                                                                                                                                                                                                     TAX       !0 #       20·828~527
           <:l..~                                                                                                      Cut here andreturn with payment                                                                                                                 ·
........   ~- ...... -   ....................... - - ........................... :- .................. ·.·.-:· • • • ......... - · ............. ":' ....... ""!'"'""! .................   ~ :"" ~ ...................................................... - - ................ ., ,.. ........ - .... ~ .......... - .......... '

                                                                                                                                                               l'c:nml 1-ndmq


                                                                                                                                                                                   '        '


                                   41953           OE.F                MUSICK PEELER & GARRETT LLP                                                          OCSC/ORANiJE coi.mTY SUPERIOR/cmiTAAll .Ba~o Chg
                                                                       660 TO~ CENT~R OR!vE                                                                 190 CIVIC CENT~R DRIVE WEST                                                         Trx       Pee;                                                      27.25
                                                                       COSTA MESA·. .   CA 92626                                                                                                    CA 92702
                                                                       c·a~i~t-)' :;,.P~~b                '·:                                                                                                                                                     l
                                                                       Case Numl:iei:'t ao;:·2017-009l6260                                                  Ca~e       Title1 POE V. FUGITT
                                                                      DQcument~.l ~c $~W<r.                                                  PILE/CONFORM/RETURN
                                                                      Client/Ma·ctet·i 1.941.3, 022                                                  Signed by: FILED/TRANS - 4822963


                                                                                                                    ~otal   Chargee for Ret, - 13413.022:                                                  27 .. ~5

           :~/n/le                                                    M~SICK PEELER & GARRETT                                   LLP                        VENT.IJRA SUPERIOR COURTHOUSE                                                        !lUI! Chrg               1
                                                                      650 roWN CENTSR DRIVE                                                                 BOO    'sboTH         VICTORIA               AVENUE                                 Wait/Rnoh1                             12 •.oo.
      RIJSH REB                                                       COfl1A,.fo#l,SA : . , .                       ~ ~26.26                               VENrORA                                  CA     93009                                ADV PEES 1                            120. 0.0
                                                                      catle'r: 'APRIL                   YOSAY               '                                                                                                                   Check C)\g8t                            6.~0                   283.00
                                                                      ca:h· Nu~er 1                   i:JJ'/173.'1                                         cil.Be      Title 1 GEAART                   v. MCNI~OIJ\S
                                                                      Documents 1. 21 OOCUMEN'rS HliJHLIGHT!lO ON. WE OOCKJ!:T
                                                                      c1·:f~n't:.')lol.a~~'ir,i ~,1?94, 135. J.,MU/MCN:tCHOLASign~d                                        byo OBTI'.lNllD
                                                                   ·Waiting Timet                               4'0mins


           3/06/18            2785027             SPP                MUSICK l'l!:ELER &- GARRE1"r f,LP                                                     O.tl\NE
                                                                                                                                                                 R. GEHI\RT                                                                     Base Chrg 1                       185.00                       1es.oo/
                                                                     6c0 TOWN CENTER DRIVE                                                                 30101 MOURA COURT, SlT!'fE: 204
      SPECIAL                                                        COSTA M\tSA          CA 92626                                                         AGOURA HILLS                            CA 91301
                                                                     Caller1 APRIL YUSAY
                                                                     Case Number:'~:l7-CV-OP386 ·'rJH.                   .CUD TJ..tlet MCNICHOLAS V LOYOLA
                                                                     Doc.uinentli i            osoc
                                                                                                sbn~OENA TO      TES~'lFY ;..T orei'O
                                                                     c.\1.ij{Mi';;i:.,t;~i\·· :si.?~•<·~~? LMO/MciNrcHoLAsignad I>Y• cLosE Ptn'
                                                                     Pi~d·e~N~~J!~,:.· ,·,.~.?:"                      ·· ·                                             ·               ·                ··

       3/07/lB               278532              SP!'                NU9ICK PEELER & GARReTT LLP                                                          DIANE R. GEHI\R'l'                                                                   Ba~;~e     chrg                    176, OQ                      176.00 '
                                                                     650 TOWN CENTER DRIVE                                                                lR1<1 NOROHOFF STREET
     SPECIAL                                                         COST~ MESA         CA ~2626                                                          NORTHRIOOE       C!\ 91330
                                                                     call'er i APRIL YUSAY
                                                                     Case Numher1 2:17-CV-00396 TJH        Casa Title: MCNICHOLAS V LOYOLA
                                                                     Documanta: USOC SUBI'OE!NA TO  TESTIFY l\1' DEPO
                                                                     Client/MBtterl 61794.136 LMU/MCNICHOT.J\S.lgned by: CU)SE OUT PER APRIL



                                                                           Total Charges for Ref. - 51794.115 LMtJ/MCN!CHO'LI\:                                                                        644.00




                                                                                                                                                                                                                                                                             Total..                    continued



                                                                                             INVOICE PAYMENT DUE UPON RECEIPT
        Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 8 of 42 Page ID #:4666

       NATIONWIQ.E
        ~                             LEGA·L
                ..............._ _ _ _~;,LLC
                                                                                                                                                                             •    •   •   0   ••   •   •   '··    ••   ~.   ••••••   • ••   (   • ••   ••   0




       1609 JAMES M. WOOD BLVD      I LOS ANGELES I CA ~15                                                                                                                       lnvoic(! DcllP                        l'aldllnvoicl~




                 NUS I CK P££LER. r.. OI'JUU:T'r Ll,.J?
                                                                                                                                                                  FOR ANY BILLINO INQUIRIES
                 650 TOWN CEN'rER. DR. #120.0
                 1\'l'TN, CH.ElR'll> ST, JOliN
                                                                                                                                                                  PLEASE CAr..L ACCOUNTING AT
                                                                                                                                                                   (213)' 249-9970
                 COSTA MESA, CA 92626
                                                                                                                                                                  TAX  ID # 20·8284527
    ~                                                               Cut here and return with payment
----~-~---·--·-----~-·--~---------~---------·----~------·~-----~~·*·-~·-··---~-~----~~-----~-~-~----~----·~~--~-------~-~---·-··········-~-----
                                                                                            Pl'IIUd Enclm(J




                                          MUSICK PE~tl~R r.. GAARE'l"l' LLP             EMMA Phl!TAANA                                                                    Base Chrg                              171.00                         171.00
                             BPP
                                          6SO.TOwN CENTiR.DRlV~                         7017        l/.
                                                                                                 WEST MANCHESTER AVE.
   SPECIAL                                COST~ MEo\l~', ·. ·, CA S2626                 LOS ANGELmS      CA 90045
                                          Caller.;: 'Mt{'l:Xl; ~V!!AY
                                          Caee Numbo;r, ·2.cl'i,CV·OO.JB6TJH(EX)        Case Titleo MCNICHOI.AS V LOYOLA
                                          oocumen~»• · ~END-E;D NOTICE OF         TAKINO DEPOSITtON
                                          Cl:\.e.nt/!)111~~~t), 'sii94 .135LMlJ/MCNICHOLAS9igned by: CANCELLED PER i>.PRIL
                                          Piece&/P't:!jesr · a

                                              Total Charge& fa• Ref. • 51794.ll6LMU/MCNICHQI.A9:                                      l ?l. QO

                                                                                        !,1\SC      C~NTAAL                                                               Base Chrg :                             60,00
    J/14/18       379685     HDF          MUSICK PEELER & OARRET'T LLF
                                                                                        111 NORTH HILL STREET                                                             Return                                   6.00
                             POl"         650 TOWN CEN~ER DRIVE
                                                                                        LOS ANGELES      CA 90012                                                                                                  6.00                          72.00
   HOT PDP     IL!NG                      COS~I\.:M!i1~A      ·   CA 92626
                                          Cai'ler: APRIL Y1JSI>.Y
                                          ca~e ·Number: BC672l5o                        Ca~e T~t~e'               ARSENESCU V. SANITAT
                                          oocumant;.s 1 CMC STMN1'               FILE/CONFORM/RETURN
                                          CUim\:/M •.,:ner, !j5l90 .177                  Signed by: FILED RlO~
                                          P.! eces/'Pag:ell'   7


                                                                  1'otal Charges for Ref.    · 551,0.177:                                  72.00

                                                                                        OCSC/ORANOE COUNTY SUPERIOR/CENTRAL Base Chg                                                                              25.00
    )'/0!/18           41    OEF          MUSICK PEELER & OARRET'.l' I,{,p
                                                                                        700. ClVIC CENTER DRIVE WEST        'I'I:"X Fees                                                                           2,2~                          27.25
                                          GSO TOWN CENTER DRl.VE
                                          CQBTJ\ ~E~I\.    Oil 92626                    SI\J'I1A ANA      CA ~.~70:;!
   OC·E·                                                                                                                                    'I'       '.            .
                                        "·Q~'*~M'·f.~Ju.~.;~u~A,~ . ·'· :.                                    ~                                               r
                                                                                                          1
                                                                                              , '                 11 •   . . ·,   •    •     • :   '.•, '·"       I. ',


                                         'cas.~. ·!f~~~f''· ~R~r.3~0H,6oa·~H42          case Tit'le 1 AATHI;;R V, fiO'l'CI!tNSON
                                          UoC\lments: REPLY.X2                   FILE/CONFORM/RETURN
                                          Clien~/Mio.i::tt!.ro ·95083, 006               Signed bye FILED/TRANS#4820475



                                                                  Total Charge• for Ref. · 95083.006:                                      27.25




                                                                                                                                                                                                           Total._                              941.    so



                                                           INVOICE PAYMENT DUE UPON RECEIPT
      Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 9 of 42 Page ID #:4667


                                                                                                                              Invoice
                                                                                                                  Date             Invoice#
            REMIT TO:
            13915 N MOPAC EXPY STE 210                                                                          10/30/2018          A30715
            AUSTIN, TX 78728
            512-710-0643                                                                                           Tax ID - XX-XXXXXXX



     Bill To                                                                        Ship To

   Call & Jensen                                                                  Call & Jensen
   Attn: Mariam Yusuf                                                             Attn: MariamYusuf
   610 Newport Center Dr.                                                         610 Newport Center Dr.
   Ste 700                                                                        Ste 700
   Newport Beach, CA 92660                                                        Newport Beach, CA 92660



                                                                   (~u~J                           I   Job Number
                                                                                                                         I        i18-0956

  Terms         Due Date       Ship Date         Rep                 Client Ref                Client Contact                Project Name

   Net 30      11/29/2018      10/30/2018        PE                  LOY01-01                  Mariam Yusuf           McNicholas v. Loyola




CCOUNT\N                  4
                                 TABS
   NOV D 9 2018               NOV 0 9 2018


                                                                                                Subtotal                               $366.88

                                                                                                Sales Tax (7.75%)                            $0.00
TERMS: Unless otherwise covered by a separate written agreement, this invoice is due and
payable upon receipt. Client is subject to maximum allowable finance charges on all past
due accounts plus any related attorney fees and collection charges incurred by Inservio3.       Payments/Credits                             $0.00
Client has 10 days from receipt of invoice to inspect Inservio3 completed work for quality.
If no objection is made with the 10 day period, it shall be deemed accepted and full payment    Balance                                $366.88
shall be                       the
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 10 of 42 Page ID #:466833520
CALL & JENSEN A Professional Corporation General Account


                                                                                CHECK
    DATE       DESCRIPTION                                 INVOICE#   AMOUNT     DEDUCTION   NET AMOUNT

  169 JOHN CARFORA
10/09/18 TRIAL WITNESS FEE                                              65.00                 65.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                 33520
CALL & JENSEN A Professional Corporation General Account
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 11 of 42 Page ID #:4669 33516
                                                                                                                    CHECK
    DATE       DESCRIPTION                                                   INVOICE#                     AMOUNT     DEDUCTION      NET AMOUNT

  169 REBECCA CHANDLER
10/09/18 TRIAL WITNESS FEE                                                                                  65.00                     65.00




                                                                                                                                 AMOUNT

                                                                                                                            *****$65:00
                                                           .           .
                                                     .· **tSI)\TY~FI\/E &




                                                                            0 7 J. 0 0   ~   5 ~ 5 ~ u•

CALL & JENSEN A Professional Corporation General Account
                                                                                                                                          33516
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 12 of 42 Page ID #:4670
CALL & JENSEN A Professional Corporation General Account
                                                                                            33518
                                                                                CHECK
    DATE       DESCRIPTION                                 INVOICE#   AMOUNT     DEDUCTION   NET AMOUNT
  169 ALICE MARTINI DOYLE
10/09/18 TRIAL WITNESS FEE                                              65.00                  65.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                 33518
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 13 of 42 Page ID #:4671
CALL & JENSEN A Professional Corporation General Account
                                                                                                  33525
                                                                               CHECK
    DATE                                                   INVOICE#   AMOUNT      DEDUCTION   NET AMOUNT

    169 QIANE GEHART
  10/09/18. TRIAL WITNESS FEE                                             84.00                   84.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                  33525
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 14 of 42 Page ID #:4672 33523
CALL & JENSEN A Professional Corporation General Acmunt


                                                                               CHECK
    DATE       DESCRIPTION                                 INVOICE#   AMOUNT      DEDUCTION   NET AMOUNT

    1691VANA HAZBOUN
  10/09/18 TRIAL WITNESS FEE                                              65.00                   65.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                  33523
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 15 of 42 Page ID #:4673
CALL & JENSEN A Professional Corporation General Account
                                                                                                 33517
                                                                                 CHECK
    DATE       DESCRIPTION                                 INVOICE It   AMOUNT     DEDUCllOINI

   169 BRUCE HELLER
 10/09/18 TRIAL WITNESS FEE                                                65.00                 65.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                 33517
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 16 of 42 Page ID #:4674
CALL & JENSEN A Professional Corporation General Account
                                                                                                 33521
                                                                               CHECK
    DATE       DESCRIPTION                                 INVOICE#   AMOUNT     DEDUCTION   NET AMOUNT

    169 JOSEPH HELLIGE
  10/09/18 TRIAL WITNESS FEE                                             65.00                  65.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                 33521
     Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 17 of 42 Page ID #:4675



            iNSERVi@=:3                                                                                                      Invoice
                                                                                                                  Date           Invoice#
            REMIT TO:
            13915 N MOPAC EXPY STE 210                                                                          10/24/2018        A30225
            AUSTIN, TX 78728
            512-710-0643                                                                                           Tax ID- XX-XXXXXXX



     Bill To                                                                       Ship To

   Call & Jensen                                                                 Call & Jensen
   Attn: Mariam Yusuf                                                            Attn: MariamYusuf
   610 Newport Center Dr.                                                        610 Newport Center Dr.
   Ste 700                                                                       Ste 700
   Newport Beach, CA 92660                                                       Newport Beach, CA 92660



                                                                   (~UBlJ                          I   Job Number
                                                                                                                         I     i18-0961

   Terms        Due Date       Ship Date        Rep                 Client Ref                 Client Contact            Project Name

   Net 30      11/23/2018      10/24/2018        PE                 LOY01-01                   Mariam Yusuf           McNicholas v. Loyola




                              ACCOUNTING                                   TABS
                                    NOV 0 9 2018                        NOV 0 9 2018




                                                                                                Subtotal                             $252.52

                                                                                                Sales Tax (7.75%)                         $0.00
TERMS: Unless otherwise covered by a separate written agreement, this invoice is due and
payable upon receipt. Client is subject to maximum allowable finance charges on all past
due accounts plus any related attorney fees and collection charges incurred by Inservio3.       Payments/Credits                          $0.00
Client has 10 days from receipt of invoice to inspect Inservio3 completed work for quality.
If no objection is made with the 10 day period, it shall be deemed accepted and full payment    Balance
shall be due in accordance wit the terms of this invoice.
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 18 of 42 Page ID #:4676
CALL & JENSEN A Professional Corporation General Account
                                                                                           33522
                                                                               CHECK
    DATE       DESCRIPTION                                 INVOICE#   AMOUNT     DEDUCTION   NET AMOUNT

   169 MICHAEL O'SULLIVAN
 10/09/18 TRIAL WITNESS FEE                                              65.00                  65.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                 33522
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 19 of 42 Page ID #:4677
CALL & JENSEN A Professional Corporation General Account
                                                                                                 33524
                                                                                CHECK
    DATE       DESCRIPTION                                 INVOICE#   AMOUNT     DEDUCTION   NET AMOUNT

  169 EMMA PASTRONA
10/09/18 TRIAL WITNESS FEE                                              65.00                  65.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                 33524
           Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 20 of 42 Page ID #:4678
CALL & JENSEN A Professional Corporation General Account
                                                                                                 33519
                                                                               CHECK
    DATE       DESCRIPTION                                 INVOICE#   AMOUNT     DEDUCTION   NET AMOUNT

   169 CYNTHIA RUIZ
 10/09/18 TRIAL WITNESS FEE                                              65.00                  65.00




CALL & JENSEN A Professional Corporation General Account
                                                                                                 33519
     Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 21 of 42 Page ID #:4679




                                                                                                                  Date           Invoice #
            REMIT TO:
            13915 N MOPAC EXPY STE 210                                                                          10/30/2018       A30716
            AUSTIN, TX 78728
            512-710-0643                                                                                            Tax ID- XX-XXXXXXX



     Bill To                                                                        Ship To

   Call & Jensen                                                                  Call & Jensen
   Attn: Mariam Yusuf                                                             Attn: MariamYusuf
   610 Newport Center Dr.                                                         610 Newport Center Dr.
   Ste 700                                                                        Ste 700
   Newport Beach, CA 92660                                                        Newport Beach, CA 92660



                                                                       ~LYbj                       I   Job Number
                                                                                                                         I     i 18-0957

   Terms        Due Date       Ship Date         Rep                 Client Ref                Client Contact            Project Name

   Net 30       11/29/2018     10/30/2018        PE                  LOY01-01                  Mariam Yusuf           McNicholas v. Loyola




       ACCOU TlNG
               NOV   0 9 2018


                                                                                                                                     $323.01

                                                                                                Sales Tax (7.75%)                       $0.00
TERMS: Unless otherwise covered by a separate written agreement, this invoice is due and
payable upon receipt. Client is subject to maximum allowable finance charges on all past
due accounts plus any related attorney fees and collection charges incurred by Inservio3.       Payments/Credits                        $0.00
Client has 10 days from receipt of invoice to inspect Inservio3 completed work for quality.
If no objection is made with the 10 day period, it shall be deemed accepted and full payment    Balance                              $323.01
shall be due in accordance wit the terms of this invoice.
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 22 of 42 Page ID #:4680




                                     ITEMIZED COSTS


                         Reporter's Transcripts (Invoices attached)

              Vendor                 Description               Invoice Date    Amount

   1.) Lisa M.          Trial Transcript                          11120/18     $3,702.60
       Gonzalez,
       Official Court
       Reporter

   2.) Amy Diaz,        Trial Transcript                         11116/18      $2,642.64
       Official Court
       Reporter

                                                                        TOTAL: $6,345.24




  1132549.1
       Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 23 of 42 Page ID #:4681

  A044
  (Rev. 11/07)                                 UNITED STATES DISTRICT COURT
                                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                                          INVOICE NO:          20180078
                                                                                          MAKE CHECKS PAYABLE TO:
   David R. Sugden                                                               LISA M. GONZALEZ, CSR, RPR, CC
   Call, Jensen & FelTell                                                        Official Court Reporter
   610 Newport Center Drive                                                      350 W. First Street
   Suite 700                                                                     Room 4455
   Newport Beach, CA 92660                                                       Los Angeles, CA 90012
   Phone:        (949) 717-3000                                                  Phone:      (626) 827-8726

                                                                                 Tax ID:    XXX-XX-XXXX
                                                                                 CSRLisaG@aol.com

           0     CRIMINAL           lx     CIVIL
                                                         IDATE ORDERED:
                                                                               11-07-2018
                                                                                                       IDATE DELIVERED:
                                                                                                                          11-02-2018
                                           -----                                                                          ---~-----




 Case Style: 17-CV-0386, Joseph McNicholas v Loyola Marymount University
 Reporter's Transcript of Proceedings of October 3 0' 31' November 1, 2,
 2018, daily transcripts.


                                ORIGINAL                         1ST COPY                        2ND COPY                          TOTAL
 CATEGORY                                    SUBTOTAL    PAGES    PRICE         SUBTOTAL     PAGES   PRICE        SUBTOTAL        CHARGES
                       PAGES      PRICE
                                                                           I

 Ordinary                           4.38                            0.90                               0.60

 14-Day                            5.10                             0.90                               0.60

 Expedited                          5.82                            0.90                               0.60

 Daily                      510     7.26      3,702.60              0.90                               0.60                        3,702.60

 Hourly                             8.70                            1.20                               0.90
                                                                                                                                         ----~~




 Realtime

 Misc. Desc.                                                                                         MISC. CHARGES:

                                                                                                                   TOTAL:          3,702.60
                        -··-·                                                                                                     -~--




                                                                           LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                     TAX (If Applicable):

                                          Deposit Date: 10-30-2018                        LESS AMOUNT OF DEPOSIT:                  4,500.00

                                                                                                      TOTAL REFUND:
                                                                                                                             -·


                                                                                                             TOTAL DUE:            $-797.40

                                                  ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an orde1
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
   I certify that the transcript fees charQed and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                             I   DATE
                                                                                                                      11-20-2018
                  ..
(All prevwus edttwns of thts form are
cancelled and should be destroyed)
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 24 of 42 Page ID #:4682
        United States District Court                                                                                                         Date: 11/16/2018
        Central District California                                                                                                Invoice Number: 201800040


        To:                                                                                       Make Checks Payable To:
        David Sugden                                                                             Amy Diaz
        GlO Newport Center Drive                                                                 Official US Court Reporter
        Suite 700                                                                                350 W. 1st Street
        Newport Beach, CA, 92660                                                                 #4455
                                                                                                 Los Angeles, CA, 90012
                                                                                                 Phone: (661) 803-8320
                                                                                                 Email: amyfcrr@grnail.com


        Case Details:
        Case Number: 2:17-CV-386-TJH                                                             Proceeding Date: Oct 30, 2018
        Case Title: Joseph McNicholas vs. Loyola Marymount                                       Judge Hearing Case: Terry Hatter
        University
        Case Description: For an original and one daily copy of trial
        transcripts from the dates of Tuesday, OctotJer 30th, 2018 to
        Thursday, November 1st, 2018.
        Criminal or Civil: Civil


        Transcripts:
        Date Ordered: Oct 30, 2018
        Date Delivered: Oct 30, 2018


        Charges:

          Page Type                                          Page Count                                         Rate                         Sub-Total


          Daily Original                                     364                                                $7.26                        $2,642.64




        Total: $2,642.64
        Amount of Deposit: $4,500.00



        Amount Due: $-1,857.36


        Notes
       Full price may be chruged only if the transcn'pt is delivered \vi thin the required time frame. F-or example, if an on.ier for expedited transcript is not completed and
       delivered within (7} calendar days, payment \.vould be at the 111-day delivery rate, and if nor completed and delivered vJithin 111 da~'S, payment tNOuld be at the
       ordinary delivery rate.



       Is/ Amy Diaz
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 25 of 42 Page ID #:4683




                                    ITEMIZED COSTS


                        Deposition Transcripts (Invoices attached)

              Vendor                Description                Invoice Date   Amount

  1.) Rosemary         Deposition Transcript of Joseph          06/12117       $831.00
  Harrison Certified   Hellige
  Shorthand Reporter

  2.) Rosemary         Deposition Transcript of Rebecca         08/28117       $866.90
  Hanison Certified    Chandler
  Shorthand Reporter

  3.) Elite Court      Deposition Transcript of Plaintiff       09/01/17      $1,926.07
  Reporting            Joseph McNicholas

  4.) Rosemary         Deposition Transcript of Michael          10/02117      $788.30
  Harrison Certified   O'Sullivan
  Shorthand Reporter

  5.) Rosemary         Deposition Transcript of Bruce Heller     10/12/17      $758.20
  Hanison Certified
  Shorthand Reporter

  6.) Rosemary         Deposition Transcript of Ivana Odak      01/03/18       $618.25
  Harrison Certified   Hazboun
  Shorthand Reporter

  7.) Rosemary         Deposition Transcript of Cynthia Ruiz    01/30118      $935.75
  Hanison Cetiified
  Shorthand Reporter

  8.) Rosemary         Deposition Transcript of Alice Mmiini    02/06118      $999.25
  Hanison Certified    Doyle
  Shorthand Reporter

  9.) Rosemary         Deposition Transcript of John M.         02116118      $999.50
  Harrison Certified   Carfora
  Shorthand Reporter

  10.) Elite Comi      Deposition Transcript of Emma            04/03/18      $1,911.28
  Reporting            Pastrana




  1132549.1
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 26 of 42 Page ID #:4684




              Vendor                 Description                 Invoice Date   Amount

  11.) Elite Court      Deposition Transcript of Fay Azad         05/24118      $1,355.50
  Reporting


  12.) Elite Court      Deposition Transcript of Jane Lindberg    05/30/18      $676.50
  Reporting

  13.) Elite Court      Deposition Transcript of Rebecca          06/11/18      $276.75
  Reporting             Chandler (Volume II)

  14.) Veritext Legal   Deposition Transcript of Joyce Houser     06/12118      $1,296.10
  Solutions

                                                                        TOTAL: $14,239.35




  1132549.1
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 27 of 42 Page ID #:4685




        558-96-750'1

                                      ROSEMARY HARRISON
                                CERTIFIED SHORTHAND REPORTER
                                   1456 Thompson Avenue
                                  Glendale, California 91201
                                        (818) 395-2321

                                                June     12,     2017

                                                                        Inv.     No:       117-17




       Husick,        Peeler & Garrett LLP
       /J,darn   L.   Johnson, Esq.
       650 Town Center Drive
       S u i. t e l 2 0 0
       Costa Hesa, California         92626

       Re :      Hc N i c h o l a s   v s .   Loy o l a tv! a r y m o u n t   Un i v e r s i t y


       5-26-17                 Certified Copy, Index, ASCII,
                               I?Df, Scanned e>:hibl.ts for the
                               deposition of Joseph Hellige.$831.00

                                                       Total . . . . . . . . . . . . $831.00
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 28 of 42 Page ID #:4686




                                                       ROSEMARY HARRISON
                                                 CERTIFIED SHORTHAND REPORTER
                                                    1456 Thompson Avenue
                                                   Glendale, Californ~a 91201
                                                                 (818)    395-2321

                                                                                      '.,

                                                                                       1nv .    l-1 o :   :. :.. 8- I'




                                     Peeler         :,    Cia:r;r.et.t      1'-l
         :-1U~':
               ic k,
         .i'\dam 1.                  ,Johnson,            ... ,,:~.
          G~~        ~rwn                C~nt~r          ~rive
         ,t.i 1,)-   r;    .:_   ~   ;_• ...•

          cc~s:.. o        i.. ~~se,            ':.:1li.Eornia




          8-    ~ -~-:..   7                     C e r· t j ·f ~c <:.: d ,_. p y, In ci e :-: , ?. S C l l,
                                                 Po~·. ScantH1: o:·:l'::.l':.lt: t·.)r the
                                                 (j·. pusl t.ir:>n           ·:· .dostpl·. H·ilJ. ;i,qr;;. $866.9-.
                                                                      Re..b<.~   C-M n~ Ier
                                                                        Total . . . . . . . . . . . . $8C6.90
  Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 29 of 42 Page ID #:4687



                                                                                                                         Invoice
        COURT       m REPORTI:\'G                                                                                --·-IT~
                                                                                                                 Date
                                                                                                                    Invoice#

 23312 Madero Rd., Ste.B, Mission Viejo, CA 92691                                                                /2017   ~~?642 __
    Phone: (949) 829-9222 Fax: (949) 829-9223



  Bill To       ATTN.: ADAM JOHNSON, ESQ.
                MUSICK, PEELER & GARRETT
                650 Town Center Drive
                Suite 1200
                Costa Mesa, CA 92626



~·-_-_A_tt_o_rn_e_y- · - - [ Reporter               Depo Date                     Case Caption    Case Number
                                                                                  ---·------··---+-----------!
  Adam Johnson, Esq.                 TL              8/18/2017               McNicholas vs. Loyola                  2:17-VC-00386
-----------·-- ------·---·------ ----------------,---- -·--------------
                                           Description                                                              Amount
Original and One Copy of the Transcript of Joseph McNicholas, Ph.D.                                                          1,926.07
McNicholas vs. Loyola Marymount




                           APPROVED FOR PAYMENT

                           Signed By:      __:.f<st;J-=-::::=:.:!:-----
                           ClientNo.:        5" 1] q 4-./35"




                                       WE ACCEPT
                                  MASTERCARD VISA AMEX


                          MAKE CHECKS PAYABLE TO:

                              ELITE COURT REPORTING
                                23312 Madero, Suite B
                               Mission Viejo, CA 92691
                                Tax ID No. XX-XXXXXXX

                            WE APPRECIATE YOUR BUSINESS!


    A service charge of 1.5% per month (18% annum) will be payable for any monies owing past the stated terms.
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 30 of 42 Page ID #:4688




         XXX-XX-XXXX

                                     ROSE:L"iARY HARRISON
                               CERTIFIED SHORTHAND REPORTER
                                  L456 Thompson Avenue
                                 Glendale 1 California 9L201
                                                  (818)    395-2321

                                                Oc.t.ober 2      1   2017

                                                                          In v.    l~o:    119-17




         ['1\.lsick,   !?eeler       &    Garrett..: LL!?
         Adam    .L.   ,Johnson      1    E.sq.
         650 Town Center Drive
         Suite 1200
         CoBt~ Mesa  California
                          1                           92626

         Re:     t•lc:Ni.cho].,'ls       v~1.   Lovola       tv~~J__:(.l11ount   Un.i vers.Lty


         9-19-17               Certified Cop)' 1 IndC:n:l l\SCII 1
                               PDF, Scanrtsd c;·:hib.Lts for trle
                               deposition of <:Yc;~;q5h flc.lliq<i!.Sl.Q_8.30
                                                      1\.t\ i c.h~ e-1 0 1S'4ll i v 0\ n
                                                          Total . . . . . . . . . . . . $788.30




                                            A.PPr~OVIW       FOH. PAYMENT

                                            Signed By:      ~t/'---"7----­
                                            C:Iien( No.:    5n '1 Y: ./3 5
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 31 of 42 Page ID #:4689




          SSB-96-750·1

                                ROSE't-il\RY HARRISON
                          CERTIFIED SHORTHAND REPORTER
                             1456 Thompson Avenue
                            Glendale, California 91201
                                  (818) 395-2321

                                   Octobet· 12,     2017

                                                        Inv.   No:     120-17




          t··1usick, Peeler & Ga~rett. I.LI?
          .Z\clam L. Johnson, Esq.
           6 50 'I' o •.-111 Center Drive
          Suite 1200
          Co~ta Mesa, California          92626

          Re:   McNicholas vs.      Loyola Marymount University


          9-26-17          C"'rtified Copy, Index, ASCII,
                           PDF, Scar:ned exhibits f.or the
                           depos:i.tlon of
                           Bruce Beller, PH.D.           . .$758.20

                                           'rota l ..               . ,$758.20



                                 APPROVED FOI{ PA Yi\lENT


                                 Signed By: __ kL£__
                                 Client No.: _5_l]_0_Lt__:_l2.:i_
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 32 of 42 Page ID #:4690




        558-96-750·1

                                 ROSEMARY HARRISON
                           CERTIFIED SHORTHAND REPORTER
                              1456 Thompson Avenue
                             Glendale, California 91201
                                   (818) 395-2321

                                       January 3,         2018

                                                              Inv.   No:   121-17




        lvJusj_ck,   l?eeler   &   Garrett LLP
        Adam L.      Johnson,       Esq.
        650 Town Center Drive
        Suite 1200
        Costa Mesa,      California          92626

        Re:    McNicholas          vs. Loyola Marymount Univecsitv


        12-19-17           Certified Copy, Index, ASCII,
                           PDf, Scanned exhibits for the
                           deposition of
                           Ivana      Odak   llazboun.                 .$618.25

                                              Tot•:~   l ..            .$618.25




                          APPROVED .FOR PA "\''MENT
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 33 of 42 Page ID #:4691




                            ROSEHARY HARRISON
                       CERTIFIED SHORTHAND REPORTER
                          1456 Thompson Avenue
                         Glendale, California 91201
                               (818) 395-2321

                                 January 30,         2018

                                                       Inv.    No:        101-18




         Musick, Peeler & Garrett LL2
         Geoffrey C. Brethen, Esq.
         650 Town Center Drive
         Suite 1200
         Costa Mesa,   California      92626

          Re:   McNicholas vs.   Lovola Marymount University


          1-17-18       certified Copy, Index, Jl.SCII,
                        ~OF, Scanned exhibits for the
                        deposition of
                        cynthia Ru i z . . . . . .                   . $ 935 . 7 5

                                         Total.                      .$935.75




                                        APPROVED FOl~ I'AY!VlENT

                                        signed hy:    -.-'r,_l_/fJ;/
                                                              _____= - _
                                        Client NG.:    5 /l ']t.f. )3 5
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 34 of 42 Page ID #:4692




                               ROSEMARY HARRISON
                          CERTIFIED SHORTHAND REPORTER
                             1456 Thompson Avenue
                            Glendale 1 California 91201
                                  (818) 395-2321

                                      I:' e b r u a .r y   61   20 18

                                                                     lnv.      No:   102-18




          tvlusick/ l?eeler [,Garrett LL!?
          Geoffrey C. Brethen, Esq.
          650 Town Center Drive
          Suite 1200
          Costa ['1esa, California   92626

          !~e:   ~·jcNicholas   vs.     Loyola Harymount University


          l-24-18         Certified Copy 1 Inde:~,                       ASCII/
                          PDF, Scanned exhibits                         fo~ :he
                          deposition of
                          Alice fvlartini Doyle.                                ..$999.25

                                                    Total . . .                 .. $999.25




                            APPROVED FOR PAY!\'TENT

                            Signed by: ___        _j)/V\
                            Client No.: _5_1l'-q;J;--:-;-4-.)"2:::-:5;::;---
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 35 of 42 Page ID #:4693




                                  ROSEMARY HARRISON
                             CERTIFIED SHORTHAND REPORTER
                                1456 Thompson Avenue
                               Glendale, California 91201
                                        (818)    395-2321

                                      Febr-uary 16,      2018

                                                            Ir.v:\   No:    103-18

                                                                             . t~,~ £ } ;- - .•~".!:-····: "~



                  l?eeler & Garrett LLI?
         ti!Jusick,                                                                    l 8 2DI?
         Z:lclam L.
                 Johnson, Esq.
        650 Town Center Drive
        Suite 1200
        Costa tvlesa, California   92626

        Re:     McNicholas vs.         Loyola Marymoun~ lniversity


        2-1-18              Certified Copy, Index, .D,SCII,
                            PDF, Scanned exhibit.s for the
                            deposition of
                                                      f.
                            John M. Carfora.         .~          ..
                                                          .$1,111.25
                            Discount ...              ~'        . .
                                                            - 111.75

                                                Total.                 .$   999.50




                 APPROVED FOR PA YlVlENT
                                 L--(9-:,
                 Signed hy: --LffJ..=.._"_-_____
                 Client No.: _5 I 'l i..) if· J?.S
                                            I
 Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 36 of 42 Page ID #:4694




        .
            cr~
            ~~--                                                                                                 Date
                                                                                                                           Invoice
                                                                                                                            Invoice#
        COURT       mREPORTING
 23312 Madero Rd., Ste.B, Mission Viejo, CA 92691                                                               4/3/2018    18-11161
    Phone: (949) 829-9222 Fax: (949) 829-9223


  Bill To
               ATTN.: GEOFFREY BRETHEN, ESQ.
               MUSICK, PEELER & GARRETT
               650 Town Center Drive
               Suite 1200
               Costa Mesa, CA 92626



       Attorney                 Reporter           Depo Date                     Case Caption                        Case Number
Geoffrey Brethen, Esq.            EKott             3/15/2018               McNicholas vs. Loyola                    2:17-CV-00386
                                          Description                                                                Amount
Original and One Copy of the Transcript of Emma Pastrana                                                                      1,911.28
McNicholas vs. Loyola Marymount




                                                                                              NET 30 DAYS                   $1,911.28

                                      WE ACCEPT
                                 MASTERCARD VISA AMEX


                         MAKE CHECKS PAYABLE TO:

                             ELITE COURT REPORTING
                               23312 Madero, Suite B
                              Mission Viejo, CA 92691
                               Tax ID No. XX-XXXXXXX

                           WE APPRECIATE YOUR BUSINESS!


   A service charge of 1.5% per month (18% annum) will be payable for any monies owing past the stated terms.
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 37 of 42 Page ID #:4695



                                                                                                                            Invoice
                                                                                                                  Date       Invoice #
       COURT       m REPORTING
23312 Madero Rd., Ste.B, Mission Viejo, CA 92691                                                                5/24/2018    18-11578
   Phone: (949) 829-9222 Fax: (949) 829-9223


  Bill To
               ATTN.: ADAM JOHNSON, ESQ.
               MUSICK, PEELER & GARRETT
               650 Town Center Drive
               Suite 1200
               Costa Mesa, CA 92626



       Attorney                 Reporter           Depo Date                     Case Caption                         Case Number
 Adam Johnson, Esq.                 LC              5/10/2018               McNicholas vs. Loyola                    2:17-CV-00386
                                          Description                                                                 Amount
Original and One Copy of the Transcript of Expert Fay Azad, M.D.                                                               1,355.50
McNicholas vs. Loyola Marymount




                                                                                              NET 30 DAYS                    $1,355.50

                                      WE ACCEPT
                                 MASTERCARD VISA AMEX


                         MAKE CHECKS PAYABLE TO:

                             ELITE COURT REPORTING
                               23312 Madero, Suite B
                              Mission Viejo, CA 92691
                               Tax ID No. XX-XXXXXXX

                            WE APPRECIATE YOUR BUSINESS!


   A service charge of 1.5% per month (18% annum) will be payable for any monies owing past the stated terms.
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 38 of 42 Page ID #:4696




           Y5!ite
          C 0 IJ In ;;; R 1·: P0 H T I \ (;        ~:
 13JI:! .\luderu l~d .. Ste.B, !\lission Viejo, CA p:!r,~l
                                                                                                              __
                                                                                                              1
                                                                                                                               Invoice
                                                                                                                    o_a_te_.....J-_·,~~-o-ic-e
                                                                                                              ~S,_IJ_O_I2_0_1_8~--~~-ll65l
                                                                                                                                                 #J
                                                                                                                                                 _]
    !'hone: ('14')) 82'>-9212 Fnx: ('J..f<)) H29-n:!3



  Bill To
                  ATTN.: t\DA\1          JOHN~:ON,           ESQ.
                 lvl1.!SICK, PEELEH & CiARRETT
                 050 Town Ccnll'r Drive
                 Suite 1200
                  Costa l'vksa, C,\ 92626




----··- ·-·-----. ..---·------------                                                                 ·--- -·--·-·-----·---
Original and One Copy of lhe Transcrl.Pt or.Tanc Lindberg, tv!. D.                                                                      676.50
iV1cNicholas vs. Loyol:J j\;faryrnount




                                  APPROVEIJ'            k!::YMENT
                                  Signed By:_/
                                                        -
                                                             __J)
                                                               c-
                                  Ciicnt No.:-·         5 t I '·l   '+' I 35




                                                                                                                                      $676.50

                                               WE 1\l.:CEPT
                                     t\1/\ST~I~Ct\R() VISA ;\t\H·:X


                             tvli\I(b CHECKS Pi\ Y!\BLE TO:

                                 !;UTE COURT REPOfCriNCJ
                                      23:1 J 2 rvtad1:ro, Suite B
                                    1\·1ission Vicjll, CA 92691
                                      Tax ID No. XX-XXXXXXX

                                WE Al'l'li.I~Cit\TE \~OUR l'lliSINESS!


     A service charge of 1.5% per rnonlh ('18% annum) w1ll be payable for any monies owing past lht staled terms.
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 39 of 42 Page ID #:4697




                                     ROSEHARY HARRISON
                               CERTIFIED SHORTHAND REPORTER
                               201 E'ive Cities Drive, No. 73
                               Pismo Beach, California 93449
                                        (818) 395-2321

                                                June 11,         2018

                                                                        Inv.   No:       103-18




          fvlusick/ Peeler & Garrett LLP
          l\dam L. Johnson, :Esq.
          650 Town Center ~rive
          S u .i. c e 12 0 0
                                        '·
          C o s t a t•l o s a 1 C a l i ~·: o r n i a 9 2 G2 6

          Re:     McNicholas           ~s.    Loyola      Ma~ymount         University


          5-30-18                Cer'tified Copy, Index, ASCII,
                                 PD~,    Scanned exhibits for the
                                 de p'o sit ion of
                                 Rebecca Chandler . . . . . . . . . . . . . . $ 276.75
                                        (Volume II)

                                                       Total . . . . . . . . . . . . $    276.75




                           APPROVED~10R PAYl\J·ENT
                                             I L~~-~-----------
                           signcd H)•:    -11-.P_. _"______
                           Client Nt1.:   /5' 11 C) lf · )3 5
        Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 40 of 42 Page ID #:4698




           Veritext Corp
           Hahn & Bowersock Division                                                                                   VER·ITEXT
           20 Corporate Park, #350                                                                                       - ~LEGAL SOLUTIONS
           Irvine CA 92606
           Tel. 800.660.3187 Fax. 714.662.1398
           Fed. Tax 10: XX-XXXXXXX


         Bill To:       Geoffrey Brethen                                                                                                        Invoice#:              OC3376607
                        Musick Peeler & Garrett LLP                                                                                         Invoice Date:                 6/12/2018
                        650 Town Center Drive
                        Suite 1200                                                                                                          Balance Due:                  $1,296.10
                        Costa Mesa, CA, 92626-7166

          Case:              Mcnicholas v. Loyola Marymount
          Job#:              2917185 I Job Date: 5/22/2018            I Delivery: Normal
           Billing Atty: Geoffrey Brethen
           Location:         Premier Business Center
                             401 Wilshire Blvd I 12th Floor
                             Santa Monica, CA 90401
          Sched Atty: Adam L. Johnson Esq. 1 Musick Peeler & Garrett LLP




                                                                                                                                 Per Page

                                                   Litigation Package (all Electronic Files)                                                               1.00
                    Joyce Houser
                                                  , Production & Processing                                                                                1.00
                                                                      . .        ..
                                                   Parking Expense                                                                Per hour                 1.00

                                                   Shipping & Handling                                                                                                        $25.00
                Notes:                                                                                                                                                    $1,296.10
                                                                                                                                                                                $0.00
                                                                                                                                                                                $0.00
                                                                                                                                                                                $0.00
                                                                                                                                                                          $1,296.10
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        Including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more Information on charges related to our services
        please consult http://www.verltext.com/servlces/all-servlces/servlces-lnformatlon




                                          THIS INVOICE IS 31 DAYS PAST DUE, PLEASE REMIT· THANK YOU

                                                                                                                                                  Invoice#:            OC3376607
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veri text                                           Job#:               2917185
                            www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                6/12/2018
                      Verltext accepts all major credit cards                              Chicago IL 60694-1303
43048                                                                                                                                              Balance:               $1,296.10
                  (American Express, Mastercard, VIsa, Discover)
Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 41 of 42 Page ID #:4699




                                      ITEMIZED COSTS


       Certifications, Exemplifications and Reproduction of Documents (Invoices attached)

              Vendor                   Description               Invoice Date     Amount

   iNSERVIO               Trial Exhibit Reproduction               10/18/18       $2,950.60

                                                                          TOTAL: $2,950.60




  1132549.1
  Case 2:17-cv-00386-TJH-E Document 172 Filed 11/20/18 Page 42 of 42 Page ID #:4700




                                                                                                                                                   Invoice
                                                                                                                                      Date              Invoice#
            RL\l!T TO:
            U'J!:; \ \lOP\( 1: \1'\             ~:;   L 7W                                                                       I 0/31/2018             A30874
               ,~.   :.\TF\,   t:.: ··,:nzs
            :'il 2-7lU-06U                                                                                                              Tax lD- XX-XXXXXXX



     Bill To                                                                                        Ship To

   Call & Jensen                                                                                  Call & Jensen
   Attn: Accounts Payable                                                                         Attn: Mariam Yusuf
   6 I 0 Newport Center Dr.                                                                       6 I 0 Newport Center Dr.
   Ste 700                                                                                        Ste 700
   Newport Beach, CA 92660                                                                        Newport Beach, CA 92660



                                                                                      ~--;)                         I     Job Number          I   IS3-0C047368

  Terms              Due Date           Ship Date                Rep                 Client Ref                Client Contact                 Project Name

   Net 30            11/30/2018         I 0/18/20 I 8            PE            LOY01-0I Exhibits              Mariam Yusuf                LOY01-01 Exhibits


        Quantity                                                       Description                                      Price Each                    Amount

                         1,989     Electronic Image Endorsement (Per Page)                                                            0.02                    3978
                         1,989     Optical Character Recognition (Per Page)                                                           0.03                    59.67
                        II ,989    Blowback Printing- with Assembly                                                                   0. I2                1,438.68T
                         1,830     Index Tabs                                                                                         0.35                   640.50T
                             30    Blowback Printing- Color 8.5 x I I                                                                 0.85                    25.50T
                             18    Miscellaneous Service -cutting exhibit tags 9 yellow 9 blue                                        3.00                    54.00
                              I    FTP Transfer                                                                                      10.00                    10 00
                             24    4" View DRing Binder                                                                              I8.00                   432.00T
                              I    Hard Drive -Thumb Drive                                                                           50.00                    50.00T



      ACCOU~T\NG
        NOV 0 8 2018

                       TAI3S
                     NOV 0 2018


                                              t:.Xr\         l


                                                                                                                Subtotal                                  $2,750.13

                                                                                                               Sales Tax (7.75%) $200.47
TERMS: Unless otherwise covered by a separate written agreement, this invoice is due and                      1------------------l
payable upon receipt Client is subject to maximum allowable finance charges on all past
due accounts plus any related attorney fees and collection charges incurred by Inservio3.                       Payments/Credits                               $0.00
Client has I 0 days from receipt of invoice to inspect Inservio3 completed work for quality.
If no objection is made with the 10 day period, it shall be deemed accepted and full payment                    Balance                                   $2,950.60
shall be due in accordance wit the terms of this invoice.
